—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the County of Nassau, Nassau County Medical Center, and the Nassau County Department of Health appeal from an order of the Supreme Court, Nassau County (Cozzens, J.), entered August 27, 2001, which granted the application.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting the petitioners leave to serve a late notice of claim upon the County of Nassau, Nassau County Medical Center, and the Nassau County Department of Health pursuant to General Municipal Law § 50-e (5) (see Zachman v County of Suffolk, 275 AD2d 777; Owens v New York City Health & Hosps. Corp., 271 AD2d 514; D’Erasmo v City of Yonkers, 271 AD2d 393, see generally Cohen v Pearl Riv. Union Free School Dist., 51 NY2d 256). Florio, J.P., Smith, Friedmann and H. Miller, JJ., concur.